DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second DUT [claims 1 and 16], a third noise power [claims 1 and 16], a fourth noise power [claims 1 and 16] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: a second DUT [claims 1 and 16], a third noise power [claims 1 and 16], a fourth noise power [claims 1 and 16].
Claim Objections
Claim 21 is objected to because of the following informalities: claim 21 depends on itself.  Appropriate correction is required. 
For examination purposes, the examiner is taking a position that claim 21 depends from claim 20 until further clarification is given by the applicants. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 and 18-22 [examiner assumes claim 21 depend from claim 20] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10 and 18, it is not clear how “a second noise figure” could be represented the same as “a first noise figure Fs→ PD1”. 
For examination purposes, the examiner is taking the position that the second noise figure is represented by Fs→ PD2. Since claims 11-14 depend from claim 10 and claims 19-22 depend from claim 18, they also are rejected for the above reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-11, 15-19 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedge et al (U.S. Patent 5,170,126).

    PNG
    media_image1.png
    485
    624
    media_image1.png
    Greyscale

Regarding claim 1, Wedge at al disclose [see Fig. 1 above] a method for determining determine noise parameters of a scalable device, wherein the determination of the noise parameters of the scalable device is independent of model adopted for the device, the method comprising: detecting, using a first power detector (passive network 12 in conjunction with either couplers 42, 44, 46 or 44 electrically connected with power meter 18), a first noise power (noise wave C1), wherein the first noise power (C1) is generated by a first device under test (DUT 20) and is directed, by a recirculator (circulator 24) to the first power detector (item 12 in conjunction with either couplers 42, 44, 46 or 44 electrically connected with power meter 18); detecting, using a second power detector (passive network 12 in conjunction with either couplers 42, 44, 46 or 44 electrically connected with power meter 18), a second noise power (noise wave C2), wherein the second noise power (C2) is generated by the first DUT (20) and is directed, by the first DUT (20), to the second power detector (item 12 in conjunction with either couplers 42, 44, 46 or 44 electrically connected with power meter 18). However, the prior art does not disclose a second device under test (DUT), a third noise power and a fourth noise power as claimed. It is well known to have more than one items where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have more than one DUT, and more than two noise power since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 8, Wedge at al disclose [see Fig. 1 above] a device (apparatus 10) for detecting noise parameters, the device (10) comprising: a noise source (noise source 14/16); a recirculator (circulator 24/30) coupled to the noise source (14 or 16); a device under test (DUT 20) coupled to the recirculator (24/30), wherein the DUT (20) is configured to generate a first noise power (noise wave C1) and a second noise power (noise wave C2); a first power detector [passive network 12 in conjunction with either couplers 42, 44, 46 or 44 electrically connected with power meter 18] electrically coupled to the recirculator (24/30), wherein the recirculator (24/30) is configured to direct the first noise power (C1) to the first power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18); and a second power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18) electrically coupled to the DUT (20), wherein the DUT (20) is configured to direct the second noise power (C2) to the second power detector(12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18). However, the prior art does not disclose a first power detector coupled between the noise source and the DUT as claimed. It is a design choice to have the power detector/meter in a desire place to receive a noise power by the DUT as design by a user. [See MPEP 2144.04 In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to place a power detector in desirable place to receive the noise power from a DUT since the position of the power detector would not have modified the operation of the device. 
Regarding claim 9, Wedge at al disclose wherein the device (10) is configured to [see Note below] determine a first noise (C1) figure Fs→ PD1 from the noise source (14/16) to the first power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18).
[Note: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04]
Regarding claim 10, Wedge at al disclose wherein the device (10) is further configured to [see Note above] determine a second noise (C2) figure Fs→PD2 from the noise source (14/16) to the second power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18).
Regarding claim 11, Wedge at al disclose wherein the device (10) is further configured to [see Note above] simultaneously determine Fs→ PD1 and Fs→ PD2. 
Regarding claim 15, Wedge at al disclose wherein the device (10) is configured to [see Note above] determine 4 noise parameters of the DUT (20) based on the first noise power (C1) and the second noise power (C2) [via using couplers 42, 44, 46 and 48].
Regarding claim 16, Wedge at al disclose); a device under test (DUT 20) coupled to the recirculator (24/30), wherein the DUT (20) is configured to generate a first noise power (noise wave C1) and a second noise power (noise wave C2). However, the prior art does not disclose a second device under test (DUT), a third noise power and a fourth noise power as claimed. It is well known to have more than one items where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have more than one DUT, and more than two noise power since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 17, Wedge at al disclose wherein the device (10) is configured to [see Note above] determine 4 noise parameters of the DUT (20) based on the first noise power (C1) and the second noise power (C2) [via using couplers 42, 44, 46 and 48]. However, the prior art does not disclose the third noise power and the fourth noise power as claimed. It is well known to have more than one items where needed by a user [see MPEP 2144.04; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have more than one DUT, and more than two noise power since it was held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 18, Wedge at al disclose wherein determining  the noise parameters comprises: determining a first noise (C1) figure Fs→ PD1 from a noise source (14/16), coupled to the recirculator (24/30) to the first power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18); and determining a second noise (C2) figure Fs→PD2 from the noise source (14/16) to the second power detector (12 in conjunction with either couplers 42, 44, 46 and 44 with meter 18).
Regarding claim 19, Wedge at al disclose wherein the device (10) is further configured to [see Note above] simultaneously determine Fs→ PD1 and Fs→ PD2.
Regarding claim 23, Wedge at al disclose wherein determining the noise parameters comprises determining 4 noise parameters [via using couplers 42, 44, 46 and 48].
Conclusion
Allowable Subject Matter
Claims 12- 14  and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 12 and 20, the primary reason for the allowance of the claim is due to the equation presented in the claims. Since claims 13-14 depend from 12 and claims 21-22 depend from claim 20, they also have allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for details.
Base on the amendment, the following is being applied.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858